Title: Philip P. Barbour to James Madison, 1 April 1831
From: Barbour, Philip P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                April 1831.
                            
                        
                        Philip. P. Barbour, with his respects, returns to Mr. Madison the books and pamphlets recently lent him, and
                            also Rastell’s entries, & Wythe’s reports.
                        He has read with great pleasure the investigation of the principle of neutral trade—He considers those
                            maintained by our government, triumphantly vindicated upon reason & authority.
                        
                            
                                
                            
                        
                    